UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-36498 CELLULAR BIOMEDICINE GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 86-1032927 State ofIncorporation IRS EmployerIdentification No. 19925 Stevens Creek Blvd., Suite 100 Cupertino, California 95014 (Address of principal executive offices) (408) 973-7884 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer,” and “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNoþ As of November 3, 2015, there were11,679,669 shares of common stock, par value $.001 per share issued and outstanding. TABLE OF CONTENTS PARTIFINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss (unaudited) 4 Condensed Consolidated Statements of Cash Flows (unaudited) 5 Condensed Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 47 PARTIIOTHER INFORMATION Item 1. Legal Proceedings 48 Item 1A. Risk Factors 48 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 52 Item 3. Defaults Upon Senior Securities 52 Item 4. Mine Safety Disclosures 52 Item 5. Other Information 52 Item 6. Exhibits 52 SIGNATURES 53 PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED BALANCE SHEETS(UNAUDITED) AS OF SEPTEMBER 30, 2, 2014 September 30, December 31, Assets Cash and cash equivalents $ $ Accounts receivable Other receivables Inventory Prepaid expenses Other current assets - Total current assets Investments Property, plant and equipment, net Goodwill Intangibles, net Long-term prepaid expenses and other assets Total assets (1) $ $ Liabilities and Stockholders' Equity Liabilities: Accounts payable $ $ Accrued expenses Taxes payable Advances payable to related party - Other current liabilities Total current liabilities Other non-current liabilities Total liabilities (1) Commitments and Contingencies (note 14) Stockholders' equity: Preferred stock, par value $.001, 50,000,000 shares authorized; none issued and outstanding as of September 30, 2015 and December 31, 2014, respectively - - Common stock, par value $.001, 300,000,000 shares authorized; 11,656,857 and 10,990,335 issued and outstanding as of September 30, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total stockholders' equity Total liabilities and stockholders' equity $ $ The Company’s consolidated assets as of September 30, 2015 and December 31, 2014 included $5,827,782 and $5,508,459, respectively, of assets of variable interest entities, or VIEs, that can only be used to settle obligations of the VIEs.Each of the following amounts represent the balances of the VIEsas of September 30, 2015 and December 31, 2014, respectively.These assets include cash and cash equivalents of $1,842,457 and $3,496,678; accounts receivable of $280,042 and $141,029; other receivables of $151,208 and $127,280; inventory of $161,613 and $215,152; prepaid expenses of $260,919 and $193,613; other current assets of $ nil and $109,777; property, plant and equipment, net, of $742,611 and $1,055,648; intangibles of $1,872,495 and $42,779; and long-term prepaid expenses and other assets of $516,437 and $126,503.The Company’s consolidated liabilities as of September 30, 2015 and December 31, 2014 included $1,386,205 and $1,434,826, respectively, of liabilities of the VIEs whose creditors have no recourse to the Company.These liabilities include accounts payable of $27,283 and $10,572; other payables of $693,693 and $714,309; payroll accrual of $425,597 and $273,599; taxes payable of $24,267 and $ nil; and other non-current liabilities of $215,365 and $436,346. See further description in Note 4, Variable Interest Entities. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CELLULAR BIOMEDICINE GROUP,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) FOR THE THREE MONTHS AND NINE MONTHS ENDED SEPTEMBER 30, 2 For the Three Months Ended For the Nine Months Ended September 30, September 30, (Note 21) (Note 21) Net sales and revenue $ $
